Citation Nr: 1119332	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-25 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a fractured right ankle.

4.  Entitlement to service connection for hemorrhoids and ulcers.

5.  Entitlement to service connection for residuals of a basal cell carcinoma.

6.  Entitlement to service connection for weakness of the bilateral shoulders and wrists, with insomnia, to include as due to an undiagnosed illness.

7.  Entailment to an initial compensable evaluation for residuals of a granuloma.

8.  Entitlement to an initial compensable evaluation for varicose veins of the right leg.

9.  Entitlement to an initial compensable evaluation for varicose veins of the left leg.

10.  Entitlement to a compensable evaluations based upon multiple nonservice-connected disabilities under 38 C.F.R. § 3.324 (2010).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989 and from August 1989 to May 1998.  He is a recipient of the Southwest Asia Service Medal and the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared for a Travel Board hearing in November 2010.  During that hearing, he clarified that the ankle disability for which he was seeking service connection concerned the right ankle, and the Board has recharacterized the disability (previously claimed generically as a "residuals, fractured ankle") accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In December 2009, subsequent to the issuance of the April 2009 Supplemental Statement of the Case but prior to the certification of this case to the Board, the RO received copious additional VA treatment records.  (A subsequent submission of VA treatment records, received by the Board in conjunction with the November 2010 hearing, was accompanied by a waiver pursuant to 38 C.F.R. § 20.1304(c) (2010), but that regulation only applies to evidence received by the Board, not by the RO.)  The records received in December 2009 contain findings pertinent to all of the Veteran's service connection claims.  This case must accordingly be remanded so that a Supplemental Statement of the Case addressing these records can be issued.  38 C.F.R. §§ 19.9, 19.31 (2010).

As to the service connection claims, the Board notes that the Veteran has been afforded a VA examination only in conjunction with the sole undiagnosed illness claim.  Given his contentions as to the remaining claims, the Board finds that he should be afforded a VA examination addressing the nature and etiology of his claimed right knee disorder, low back disorder, fractured ankle, hemorrhoids and ulcers, and residuals of a basal cell carcinoma.  38 C.F.R. § 3.159(c)(4) (2010).

During his November 2010 hearing, the Veteran stated that his right ankle disorder was "affecting" his back as well.  The Veteran should therefore be furnished with 38 C.F.R. § 3.159(b) notice as to secondary service connection, and the question of whether a right ankle disorder caused or worsened the claimed back disorder should be addressed upon examination.

The Board finds that, through the November 2010 testimony, the Veteran has asserted that his service-connected residuals of a granuloma and varicose veins have worsened since his July 2008 VA examination.  The Veteran made specific assertions to this effect regarding the granuloma and also described varicose vein symptoms, including a burning sensation and swelling, that he had denied during his July 2008 VA examination.  Given this description of a worsening, the Board finds that the Veteran should be afforded a more contemporaneous VA examination to address the current symptoms and severity of the disorders.  See VAOPGCPREC 11-95 (April 7, 1995).

Finally, the determination of the above claims could affect the claim for a 10 percent evaluation under 38 C.F.R. § 3.324, and a disposition of this claim should be deferred pending action on the other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  A letter meeting the requirements of 38 C.F.R. § 3.159(b) should be sent to the Veteran explaining the criteria of 38 C.F.R. § 3.310 as to the question of whether a right ankle disorder caused or worsened the claimed back disorder.  

2.  Then, the Veteran should be afforded a VA medical examination, conducted by an appropriate VA examiner who has reviewed the entire claims file.

Based on a review of the claims file and the clinical findings of the examination, the examiner is first requested to provide diagnoses corresponding to the claimed right knee disorder, low back disorder, fractured right ankle, hemorrhoids and ulcers, and residuals of a basal cell carcinoma.  For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to the Veteran's period of active service.  If any claimed disorders are not shown upon examination, the examiner should so state.

An opinion should also be provided as to whether it is at least as likely as not that the Veteran's claimed right ankle disorder caused or permanently worsened his claimed low back disorder.

As to the service-connected residuals of a granuloma, the examiner must address all current symptoms and should specifically note whether there is a scar that is painful, tender, or unstable.

Finally, the examiner must address whether the service-connected bilateral varicose veins are productive of edema, aching or fatigue after prolonged standing, pigmentation, edema, ulceration, and subcutaneous induration.  If any of these symptoms are persistent, rather than intermittent, the examiner should so state.  The examiner should also note whether or not any current symptoms are relieved by elevation of the affected extremity or compression hosiery.  Also, if these symptoms affect one extremity more than the other, the examiner should so state. 

A complete rationale should be given for all opinions and conclusions expressed in a computer-printed or typewritten report.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If service connection is established for a right ankle disorder, consideration must be given to whether the low back disorder was caused or aggravated by the right ankle disorder, under 38 C.F.R. § 3.310.  If the determination of any of these claims remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


